internal_revenue_service number release date index department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc it a -- plr-159942-02 date date taxpayer parent company llc c facility sub-facility state a state b state c town x date x landlord bank a dollar_figurex dollar_figurez x site y relinquished_property rq replacement_property rp plr-159942-02 dear this responds to your letter dated date requesting a private_letter_ruling under sec_1031 of the internal_revenue_code that no gain_or_loss will be recognized upon the conveyance of rq and the receipt of rp applicable facts parent is a publicly-traded state a corporation that is engaged in the business of owning and operating c facilities parent is the sole shareholder of several subsidiaries including taxpayer taxpayer holds title to approximately fee-owned properties improved with c facilities these c facilities are operated by parent which compensates taxpayer for_the_use_of the facilities parent files a consolidated federal tax_return that includes taxpayer as well as its other wholly-owned subsidiaries the only other party involved in the proposed exchange besides an unidentified unrelated party who will be the eventual transferee of rq is company company will serve as both a qualified_intermediary qi and an exchange accommodation titleholder eat in the proposed transaction company also includes a special purpose limited_liability_company llc that will be organized under the laws of state c llc will be wholly owned by company will be formed immediately prior to company’s acquisition of rp in its capacity as eat and will be a disregarded_entity taxpayer proposes to exchange rq for rp in a transaction intended to qualify for deferral under sec_1031 rq is currently used in taxpayer's business taxpayer intends to acquire rp for use in its business the business_purpose of the proposed transaction is to dispose_of an existing sub-facility and acquire a newly constructed facility neither taxpayer nor parent have any current intention to sell or otherwise dispose_of the rp after it is acquired taxpayer proposes to effect the exchange as follows on date taxpayer will set up a qualified exchange accommodation arrangement qeaa by entering into an agreement qeaa agreement with company under the qeaa agreement llc will accept an assignment from parent on the same date of a leasehold interest in site y located in town x state b the leasehold interest also on or about date taxpayer will enter into an exchange_agreement with company the exchange_agreement the leasehold interest was never the property of taxpayer the leasehold interest was acquired by parent on date x under a ground lease with landlord who is unrelated to parent and taxpayer under the laws of state b the leasehold interest is a real_property interest plr-159942-02 when acquired on date site y will be unimproved except for demolition of the existing_building on the site and rough grading all to be performed by landlord under the ground lease parent acquired the right to occupy and use site y for a period of twenty years with four five-year renewal options and to construct on site y certain types of real_property improvements which would be owned by parent or its assignee under parent’s supervision llc will construct and own a single story x square foot c facility building pursuant to plans and designs provided by parent the improvements the completion of the construction of the improvements is anticipated to occur on date a date within days after the earlier of the transfer of rq to qi or the date llc acquires title to the leasehold interest record title to the leasehold interest and improvements will be held by llc beginning on or about date until a date not later than date under the qeaa agreement taxpayer has the right and the obligation to acquire and take title to the leasehold interest and the improvements from llc on or before date under the exchange_agreement taxpayer will assign to qi the right to sell rq to an unrelated buyer pursuant to the terms and conditions of a purchase sale agreement on or about date taxpayer will convey rq to a buyer and the buyer will be notified in writing of taxpayer's assignment of its contract rights to qi at the time of the conveyance rq will not be encumbered by any indebtedness the proceeds from the sale of rq the qualified funds will be held by qi and deposited to an account at bank a in the sole name of qi under the exchange_agreement taxpayer has no right to receive pledge borrow or otherwise receive the benefits of the qualified funds taxpayer will also make a written assignment to qi of its right to acquire the leasehold interest and improvements under the qeaa agreement and qi will make monthly disbursements to llc from the qualified funds to permit llc to make payments to the general contractor constructing the improvements none of the qualified funds disbursed by qi to llc to pay construction costs will be paid to taxpayer or to parent except for the planning costs to be paid to parent on date when parent assigns the leasehold interest to llc parent will invoice llc for approximately dollar_figurex representing the third-party planning costs parent has already paid in planning the construction of the improvements on site y the planning costs llc will treat such costs as costs associated with the llc's construction of the improvements parent will not invoice or seek to be reimbursed by llc for an additional dollar_figurez in third-party costs incurred by parent to acquire site y parent also will not seek to be reimbursed for the substantial internal staff costs incurred by parent in connection with the due diligence review and the acquisition of site y llc will pay parent the invoiced amount of dollar_figurex for the planning costs after llc acquires title to the leasehold and llc receives the first advance of qualified funds from qi for costs of constructing the improvements plr-159942-02 company is engaged in the business of providing exchange accommodation services as a qualified_intermediary qi and as an exchange accommodation titleholder eat company is independent of and unrelated to taxpayer and parent and will be paid a fee for its services as qi and eat site y the intended site for the construction of improvements was originally ground leased to parent by an unrelated_person on arm's length commercial terms the remaining term of the ground lease for the c facility site will exceed thirty years including renewal options when llc at the direction of qi transfers title to the leasehold interest and the improvements to taxpayer on date to complete the exchange under the qeaa agreement eat and not the taxpayer will report for federal and state_income_tax purposes the attributes of its ownership_interest in the leasehold interest and the improvements as they are constructed during the 180-day safe_harbor period llc will not file a tax_return because it is a disregarded_entity that is wholly owned by eat company during the period that llc holds title to the leasehold interest llc will pay any rent and other leasehold charges that come due and llc also will pay the real_estate_taxes that accrue during such period under the exchange_agreement the taxpayer will identify within the 45-day period set forth in sec_1031 in a written instrument delivered to qi the legal description for the leasehold interest and a general description of the improvements to be constructed on the leasehold interest while it is owned by llc under the qeaa agreement the taxpayer will identify within the 45-day period beginning on date the rq disposed of under the exchange_agreement as the real_property being exchanged for the rp held under the qeaa agreement qi will not take title to either the rq or to the rp however at both the closing of the disposition of the rq and the subsequent closing of the acquisition of the rp taxpayer will give written notice respectively to the buyer of the rq and to eat as the seller of the rp of taxpayer’s assignments of its contract rights to sell rq and to buy rp to qi as permitted by sec_1_1031_k_-1 within one hundred eighty days after the earlier of i the conveyance of the rq and ii llc's acquisition of the rp in the form of the leasehold interest and improvements the taxpayer will acquire under the exchange_agreement and the qeaa agreement the leasehold interest and the improvements to complete the exchange under the qeaa agreement the purchase_price to be paid_by taxpayer for the acquisition of rp will be equal to the costs incurred by llc in constructing the improvements and acquiring the leasehold interest including capitalized costs such as accrued real_estate_taxes rent and the planning costs the final purchase_price to be paid_by taxpayer will be determined immediately before date plr-159942-02 to the extent the actual purchase_price exceeds the qualified funds held by qi the excess purchase_price will be paid in cash by taxpayer or will be paid_by taxpayer by assuming the outstanding indebtedness of llc for the construction_period expenses to the extent the estimated cost of the improvements is less than the qualified funds held by qi if taxpayer does not timely identify and acquire an additional like-kind replacement_property taxpayer will receive the remaining qualified funds as boot applicable law general requirements for deferral under sec_1031 sec_1031 provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment thus for a transaction to qualify under sec_1031 the properties must be exchanged held for productive use in a trade_or_business or for investment and of a like_kind ordinarily to constitute an exchange the transaction must be a reciprocal transfer of property as distinguished from a transfer of property for a money consideration only see sec_1_1002-1 of the income_tax regulations under the given facts there will be an exchange in which taxpayer will receive property for property rather than money for property the facts also indicate that both the property to be transferred as rq and the property to be received as rp are properties held or to be held for use in taxpayer’s trade_or_business sec_1_1031_a_-1 of the regulations defines like-kind as referring to the nature or character of the property and not to its grade or quality sec_1_1031_a_-1 provides that no gain_or_loss is recognized if a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate in the present case taxpayer is exchanging a fee interest in improved real_estate for a long-term_lease of a tract of land for a period of more than years and improvements accordingly the property to be transferred and the property to be received by taxpayer are of like_kind however when the exchange is not simultaneous the statute imposes additional conditions for satisfying the requirement that the exchanged property be of like_kind sec_1031 provides that property received by the taxpayer is not treated as like- kind property if it a is not identified as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the relinquished_property or b is received after the earlier of the date that i sec_180 days after plr-159942-02 the date on which the taxpayer transfers the relinquished_property or the due_date determined with regard to extension of the transferor's federal_income_tax return for the year in which the transfer of the relinquished_property occurs in addition under general tax_accounting principles if money or other_property is actually or constructively received by a taxpayer or an agent of a taxpayer before receiving like-kind replacement_property the disposition of the relinquished_property will be treated as a sale under sec_1001 because the transaction at issue in the present case has elements of both a deferred_exchange and a reverse or parking transaction further provisions of the deferred_exchange regulations at sec_1_1031_k_-1 and revproc_2000_37 2000_40_irb_308 are applicable for testing whether the transaction qualifies for deferral of gain_or_loss realized under sec_1031 applicable deferred_exchange regulations sec_1_1031_k_-1provides rules for deferred like-kind_exchanges under sec_1031 sec_1_1031_k_-1 provides that a deferred_exchange is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held for productive use in a trade_or_business or for investment the replacement_property in the case of a deferred_exchange if the requirements set forth in sec_1031 relating to identification and receipt of replacement_property are not satisfied the replacement_property received by the taxpayer will be treated as property which is not of a like_kind to the relinquished_property sec_1_1031_k_-1 generally provides that replacement_property is identified only if it is designated as replacement_property in a written document signed by the taxpayer and hand delivered mailed telecopied or otherwise sent before the end of the identification period to either the person obligated to transfer the replacement_property to the taxpayer or any other person involved in the exchange other than the taxpayer or a disqualified_person examples of persons involved in the exchange include any of the parties to the exchange an intermediary an escrow agent and a title company an identification of replacement_property made in a written_agreement for the exchange of properties signed by all parties thereto before the end of the identification period will be treated as satisfying the requirements replacement_property is identified only if it is unambiguously described real_property is unambiguously described if it is described by a legal description street address or distinguishable name however sec_1 k - c provides in part that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period sec_1_1031_k_-1 provides in part that the identified replacement_property is received before the end of the exchange_period if the taxpayer receives the replacement_property before the end of the exchange_period and the replacement_property received is substantially the same property as identified plr-159942-02 sec_1_1031_k_-1 provides that a transfer of relinquished_property in a deferred_exchange will not fail to qualify for nonrecognition_of_gain_or_loss under sec_1031 merely because the replacement_property is not in existence or is being produced at the time the property is identified as replacement_property for purposes of sec_1_1031_k_-1 the terms produced and production have the same meanings as provided in sec_263a and the regulations thereunder sec_1_1031_k_-1 provides that in the case of replacement_property that is to be produced the replacement_property must be identified as provided in sec_1_1031_k_-1 relating to identification of replacement_property for example if the identified replacement_property consists of improved real_property where the improvements are to be constructed the description of the replacement_property satisfies the requirements of sec_1_1031_k_-1 relating to description of replacement_property if a legal description is provided for the underlying land and as much detail is provided regarding construction of the improvements as is practicable at the time the identification is made sec_1_1031_k_-1 generally provides that for purposes of sec_1_1031_k_-1 relating to receipt of the identified replacement_property in determining whether the replacement_property received by the taxpayer is substantially the same property as identified where the identified replacement_property is property to be produced variations due to usual or typical production changes are not taken into account however if substantial changes are made in the property to be produced the replacement_property received will not be considered to be substantially the same property as identified sec_1_1031_k_-1 further provides that if the identified sec_263a states that the term produce includes construct build install manufacture develop or improve in this regard we note that even before sec_1_1031_k_-1 was promulgated courts permitted taxpayers great latitude in structuring exchange transactions under sec_1031 in build-to-suit situations thus a taxpayer can locate suitable property to be received in an exchange and can enter into negotiations for the acquisition of such property 320_f2d_333 4th cir alderson v commissioner f 2d pincite 9th cir 52_tc_394 a party can hold transitory ownership of exchange property solely for the purposes of effecting the exchange 74_tc_555 moreover the taxpayer can oversee improvements on the land to be acquired 39_tc_608 and can even advance money toward the purchase of the property to be acquired by exchange 65_tc_6 632_f2d_1171 5th cir aff'g 69_tc_905 the service has also approved certain exchange transactions in which the replacement_property was built to suit the requirements of the exchanging taxpayer for example in revrul_75_291 1975_2_cb_332 a corporation x agreed to exchange its land and factory for land to be purchased by another y and improvements to be constructed thereon the ruling stated that y built the factory solely on its own behalf and not as an agent of the taxpayer x was allowed nonrecognition treatment plr-159942-02 replacement_property is real_property to be produced and the production of the property is not completed on or before the date the taxpayer receives the property the property received will be considered to be substantially the same property as identified only if had production been completed on or before the date the taxpayer receives the replacement_property the property received would have been considered to be substantially the same property as identified even so the property received is considered to be substantially the same property as identified only to the extent the property received constitutes real_property under local law sec_1_1031_k_-1 generally provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property however such a transfer if otherwise qualified will be within the provisions of either sec_1031 b or c in addition in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides in part that except as provided in sec_1_1031_k_-1 relating to safe harbors for purposes of sec_1031 of the code and sec_1_1031_k_-1 of the regulations the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual and constructive receipt and without regard to the taxpayer's method_of_accounting in addition actual or constructive receipt of money or property by an agent of the taxpayer determined without regard to sec_1_1031_k_-1 is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 through g sets forth a variety of safe harbors for use in deferred_exchange situations the use of one or more of these safe harbors in a deferred_exchange will shield a taxpayer from actual or constructive receipt of money or other_property in the present case taxpayer will use the qualified_intermediary safe_harbor as described in sec_1_1031_k_-1 sec_1_1031_k_-1 provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a transaction the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer plr-159942-02 sec_1_1031_k_-1 states that the qualified_intermediary safe_harbor applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1 k - g sec_1_1031_k_-1 defines the term qualified_intermediary as a person not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 who enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides that regardless of whether an intermediary acquires and transfers property under general tax principles solely for purposes of sec_1_1031_k_-1 an intermediary is treated as acquiring and transferring property if the intermediary acquires and transfers legal_title to that property sec_1_1031_k_-1 provides that an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person sec_1_1031_k_-1 provides that an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1_1031_k_-1 provides that solely for purposes of sec_1_1031_k_-1 and iv an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are sec_1_1031_k_-1 defines the term disqualified_person as a person described in sec_1_1031_k_-1 k or k essentially a disqualified_person is an agent of the taxpayer or a person related to the taxpayer or the agent generally a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction however for purposes of this definition performance of the following services are not taken into account -- i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company plr-159942-02 notified in writing of the assignment on or before the date of the relevant transfer of property for example if a taxpayer enters into an agreement for the transfer of relinquished_property and thereafter assigns its rights in that agreement to an intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the transfer of the relinquished_property the intermediary is treated as entering into that agreement if the relinquished_property is transferred pursuant to that agreement the intermediary is treated as having acquired and transferred the relinquished_property the parking transaction under revproc_2000_37 revproc_2000_37 sets forth a safe_harbor for acquiring replacement_property under a qeaa sometimes referred to as a parking transaction as provided in this safe_harbor the service will not challenge either a the qualification of the property as either replacement or relinquished_property as defined in sec_1_1031_k_-1 or b the treatment of the eat as the beneficial_owner if the property is held in the qeaa as defined in section dollar_figure of revproc_2000_37 as provided in section dollar_figure of the revenue_procedure property is held in the qeaa if all of the following requirements are met qualified indicia of ownership of the property is held by a person the eat who is not the taxpayer or a disqualified_person and either such person is subject_to federal_income_tax or if such person is treated as a partnership or s_corporation for federal_income_tax purposes more than percent of the entity is owned by partners or shareholders who are subject_to federal_income_tax such qualified indicia of ownership must be held by the eat at all times from the date_of_acquisition by the eat until the property is transferred as described in sec_4 of revproc_2000_37 for this purpose qualified indicia of ownership means legal_title to the property other indicia of beneficial_ownership of property under applicable principles of commercial law eg a contract_for_deed or an interest in an entity that is disregarded as an entity separate from its owner for federal_income_tax purposes eg a single member limited_liability_company and that holds either legal_title to the property or such other indicia of ownership at the time the qualified indicia of ownership of the property is transferred to the eat it is the taxpayer's bona_fide intent that the property held by the eat represent either replacement_property or relinquished_property in an exchange intended to qualify for nonrecognition of gain in whole or in part or loss under sec_1031 no later than five business days after the transfer of qualified indicia of ownership of the property to the eat the taxpayer and the eat enter into a written_agreement the qeaa agreement providing that the eat is holding the property for the benefit of the taxpayer in order to facilitate an exchange under sec_1031 and revproc_2000_37 and that the taxpayer and the eat agree to report the acquisition holding and disposition of plr-159942-02 the property as provided in revproc_2000_37 the agreement must specify that the eat will be treated as the beneficial_owner of the property for all federal_income_tax purposes both parties must report the federal_income_tax attributes of the property on their federal_income_tax returns in a manner consistent with this agreement no later than days after the transfer of qualified indicia of ownership of the replacement_property to the eat the relinquished_property is properly identified identification must be made in a manner consistent with the principles described in sec_1_1031_k_-1 the taxpayer may properly identify alternative and multiple properties as described in sec_1_1031_k_-1 no later than days after the transfer of qualified indicia of ownership of the property to the eat a the property is transferred either directly or indirectly through a qualified_intermediary as defined in sec_1_1031_k_-1 to the taxpayer as replacement_property or b the property is transferred to a person who is not the taxpayer or a disqualified_person as relinquished_property and the combined time period that relinquished_property and replacement_property are held in the qeaa does not exceed days pursuant to section dollar_figure of revproc_2000_37 property will not fail to be treated as held in the qeaa as a result of any one or more of the following legal or contractual arrangements listed below in part as relevant to the given facts regardless of whether such arrangements contain terms that typically would result from arm's length bargaining between unrelated parties with respect to such arrangements an eat that satisfies the requirements of the qualified_intermediary safe_harbor set forth in sec_1_1031_k_-1 may enter into an exchange_agreement with the taxpayer to serve as the qualified_intermediary in a simultaneous or deferred_exchange of the property under sec_1031 the taxpayer or a disqualified_person guarantees some or all of the obligations of the eat including secured or unsecured debt incurred to acquire the property or indemnifies the eat against costs and expenses the taxpayer or a disqualified_person loans or advances funds to the eat or guarantees a loan or advance to the eat and the taxpayer or a disqualified_person manages the property supervises improvement of the property acts as a contractor or otherwise provides services to the eat with respect to the property other types of contractual arrangements omitted here for want of relevance under these facts are permissible within the qeaa under section dollar_figure of revproc_2000_37 plr-159942-02 application and analysis the proposed transaction involves a related_party to taxpayer parent which provides by transfer to qi part of the property that is to become rp however since both taxpayer and parent continue to be invested in exchange properties both will remain so invested for a period of not less than two years following the exchange and neither is otherwise cashing out its interests gain recognition is not triggered under sec_1031 in addition the qualified exchange accommodation arrangement safe_harbor the qeaa provided by revproc_2000_37 applies to the proposed transaction taxpayer will also use the qualified_intermediary safe_harbor as set forth in the deferred_exchange regulations under sec_1_1031_k_-1 in the present case a qualified indicia of ownership of rp will be held by llc in compliance with all requirements stated in sec_4 of revproc_2000_37 taxpayer represents as its bona_fide intent now and at the time the qualified indicia of ownership of rp is transferred to llc that the property held by llc will constitute replacement_property in an exchange qualifying for nonrecognition of gain in whole or in part or loss under sec_1031 consistent with sec_4 of revproc_2000_37 within five days after the transfer of rp to llc taxpayer will enter into a qeaa agreement with an eat providing that eat acting through llc will serve as eat by acquiring rp as required by sec_4 of revproc_2000_37 taxpayer represents that eat and llc will not be a disqualified_person as defined by sec_1_1031_k_-1 in addition taxpayer will enter into an exchange_agreement with qi to facilitate transfer of rq to a third party in the exchange transaction as permitted by sec_1_1031_k_-1 under this provision qi will not be the agent of the taxpayer for purposes of sec_1031 thus taxpayer’s transfer of relinquished_property through a qualified_intermediary and sec_1031 provides if -- a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to this subsection and c before the date years after the date of the last transfer which was part of such exchange-- i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which the disposition occurs plr-159942-02 the subsequent receipt or deemed receipt of like-kind replacement_property through a qualified_intermediary will be treated as an exchange all timing requirements necessary for property to be held in the qeaa relating to notice and transfer of qualified indicia of ownership of the property to llc will be satisfied within days after the transfer of rp to eat taxpayer will identify rq as required by sec_4 of revproc_2000_37 also as required by sec_4 of revproc_2000_37 no later than days after the transfer of qualified indicia of ownership of rp to llc rp will be transferred to taxpayer consistent with sec_4 of revproc_2000_37 rq will not be held by llc or eat in a qeaa and the total time that llc will hold rp will not exceed days rp will be received by taxpayer at or about the same time as the transfer of rq to the third party through qi therefore taxpayer will receive rp before the earlier of days after the date on which the taxpayer transfers rq in the exchange or days after the date on which rp is transferred to llc pursuant to the qeaa agreement as permitted by sec_4 of revproc_2000_37 the qualified indicia of ownership of rp will be held by eat through llc a disregarded_entity it wholly owns eat is and will be subject_to federal_income_tax and is not taxpayer or a disqualified_person parent will transfer leasehold interest to llc one or more contractors hired and supervised by llc will construct improvements on such property leasehold interest together with such improvements constructed by and for llc will constitute rp once construction is completed rp will be transferred to taxpayer to complete the exchange sec_1_1031_k_-1 provides that a transfer of relinquished_property in a deferred_exchange will not fail to qualify for nonrecognition_of_gain_or_loss under sec_1031 merely because rp is not in existence or is being produced at the time the property is identified as replacement_property sec_1_1031_k_-1 requires a taxpayer to identify rp by providing a legal description of the underlying land that is subject_to sublease and as much detail as is practicable regarding the construction of the improvements at the site taxpayer will receive no money or other_property directly indirectly or constructively prior to or during the exchange and will receive no economic benefit of money or property other than that derived from the exchange one possible exception will be if other_property is transferred to taxpayer incident to the failure of the contractors to timely complete improvements on rp prior to its transfer to taxpayer in that event taxpayer will have taxable boot in addition to any like-kind replacement_property received in the exchange also to the extent the estimated cost of the improvements is less than the qualified funds held by qi if taxpayer does not timely identify and acquire additional like-kind replacement_property taxpayer will receive the remaining qualified funds as boot plr-159942-02 ruling accordingly based on the documents presented including the exchange_agreement with qi the qeaa agreement with eat setting up the qeaa and all other representations made taxpayer’s transaction will conform with the requirements of the qualified_intermediary and the qeaa safe_harbor rules so that qi and eat will not be agents of taxpayer and taxpayer will not be in actual or constructive receipt of money or other_property before receiving rp taxpayer will not recognize any gain_or_loss upon the conveyance of rq to a third party and the receipt of rp however if planned improvements are not completed within the exchange_period gain will be recognized to the extent of any boot received in the exchange also to the extent the estimated cost of the improvements is less than the qualified funds held by qi if taxpayer does not timely identify and acquire additional like-kind replacement_property taxpayer will receive the remaining funds as boot gain would then be recognized to the extent of such boot caveats and exceptions except as specifically provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transaction that are not specifically covered by the above ruling no opinion is expressed as to whether the accommodators used in this transaction are disqualified persons as defined in sec_1_1031_k_-1 as that would constitute essentially a factual determination this ruling assumes that qi and eat are eligible to serve as exchange accommodators this ruling is directed only to the taxpayer s who requested it sec_6110 provides that it may not be cited as precedent pursuant to a power_of_attorney submitted by taxpayer a copy of this letter will be sent to taxpayer’s authorized representatives sincerely yours robert a berkovsky branch chief office of associate chief_counsel income_tax accounting cc
